DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
 	In claims 1 and 9, “a restricted battery charge current and a restrictive battery voltage” are recited twice. For examination purposes and taken in context, they are referring to different aspects of restricting the battery current/voltage.
 	In claims 1 and 9, “the lower duty cycle PWM” and “the higher duty cycle PWM” lack antecedent basis.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BEAUREGARD (US 2014/0159650).
 	Regarding claim 1, BEAUREGARD discloses a method for maintaining charge control of a battery array where a plurality of batteries (14, Figs. 4 and 5) are serially connected (abstract, ¶ 0041, 0049) and each of the battery has an odd switch and an even switch (44A, 44B, Fig. 9A), said method comprising: 
 	controlling a battery charge current and voltage for each of the battery of the plurality of batteries by establishing a controlled charging for the plurality of batteries (¶ 0047, 0067, 0079), where the odd switch of each of the plurality of batteries is controlled using a Pulse Width Modulation (PWM) signal (¶ 0009, 0049, 0050, 0063, 0064, 0068, 0079, 0083-0084, 0086), where upon a plurality of the odd switch being simultaneously switched ON an inductor (40 or 28, Fig. 5) coupled with a power supply source to store power generated from a power source (2 or 4, Fig. 5), wherein the inductor is coupled with the battery array (¶ 0061, 0063, 0117), and wherein upon a plurality of the even switch being switched ON the inductor supplies the stored power in the inductor to each of the battery of the plurality of batteries (¶ 0053, 0085); and, 
 	managing the battery charge current and the battery voltage for each of the battery of the plurality of batteries by: 
 	establishing a restricted battery charge current and a restrictive battery voltage for one of the battery of the pluralities of batteries, wherein the one of battery is selected based on a State Of Charge (SOC) of the battery (¶ 0103), and the one of selected battery with high SOC is switched to a rest mode by switching the odd switch ON and the even switch OFF for the selected battery, and wherein remaining batteries of the plurality of batteries with low SOC are charged such that the charge current and voltage of the batteries is equivalent to that of the selected battery (¶ 0047, 0057, 0070; ¶ 0079: a decision algorithm that determines which ones will be selected in order to balance the charge levels between the battery modules 14; ¶ 0084: in the multiple level PWM strategy for balancing, it is implied that a battery module with a lower charge level will be an active module in order to receive charge and therefore become balanced with a battery module which has a higher charge level; ¶ 0087-0091); and, 
 	establishing a restricted battery charge current and a restrictive battery voltage for one of the battery of the pluralities of batteries, where at least one of battery that is to be charged with lower current rate is switched by the lower duty cycle PWM signal for pulse charging while rest of the batteries of the plurality of batteries are charged with the higher duty cycle PWM signal for DC charging (¶ 0049: a multi-stage PWM strategy at the level of the chargers 12; ¶ 0051: regenerative braking comprises charging of the batteries; ¶ 0057: charging is separately controlled based on charge level of the batteries; ¶ 0084: in the multiple level PWM strategy for balancing, it is implied that a battery module with a lower charge level will have a higher duty cycle in order to receive more charge than a battery module which has a higher charge level; ¶ 0087-0091: net transfer is null for the full battery modules 14 and positive for the battery modules that need charging).
 	Regarding claim 2, BEAUREGARD discloses upon the odd switch being turned OFF one or more complimentary even switch of the battery array turns ON (¶ 0085) such that the generated power from the inductor flows through the battery array (¶ 0053).
 	Regarding claim 3, BEAUREGARD discloses the plurality of batteries is serially connected via a switch circuit (e.g., 18, 32, 34, Fig. 5).
 	Regarding claim 4, BEAUREGARD discloses the plurality of batteries are connected in series using a string and are disconnected by creating a bypass path for the string (¶ 0061, 0067, 0083, 0084, claim 3).
 	Regarding claim 5, BEAUREGARD discloses the method facilitates creating a full sine wave by varying a count of the pluralities of batteries (¶ 0009, 0050, 0063-0064).
	Regarding claim 7, BEAUREGARD discloses the even switch and the odd switch are controlled using a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (¶ 0062, 0085).
 	Regarding claim 8, BEAUREGARD discloses the PWM signal is received from a microcontroller (¶ 0041, 0043).
 	Regarding claim 9, BEAUREGARD discloses a system for maintaining charge control of a battery array where a plurality of batteries (14, Figs. 4 and 5) are serially connected (abstract, ¶ 0041, 0049) and each of the battery has an odd switch and an even switch (44A, 44B, Fig. 9A), said system comprising: 
 	one or more processors, communicatively coupled to a memory, the memory storing one or more instructions executable by the one or more processors (¶ 0041, 0043), wherein the one or more processors upon execution of the one or more instructions causes the system to: 
 	control a battery charge current and voltage for each of the battery of the plurality of batteries by establishing a controlled charging for the plurality of batteries (¶ 0047, 0067, 0079), where the odd switch of each of the plurality of batteries is controlled using a Pulse Width Modulation (PWM) signal (¶ 0009, 0049, 0050, 0063, 0064, 0068, 0079, 0083-0084, 0086), where upon a plurality of the odd switch being simultaneously switched ON an inductor (40 or 28, Fig. 5) coupled with a power supply source to store power generated from a power source (2 or 4, Fig. 5), wherein the inductor is coupled with the battery array (¶ 0061, 0063, 0117), and wherein upon a plurality of the even switch being switched ON the inductor supplies the stored power in the inductor to each of the battery of the plurality of batteries (¶ 0053, 0085); and, 
 	manage the battery charge current and the battery voltage for each of the battery of the plurality of batteries by: 
 	establishing a restricted battery charge current and a restrictive battery voltage for one of the battery of the pluralities of batteries, wherein the one of battery is selected based on a State Of Charge (SOC) of the battery (¶ 0103), and the one of selected battery with high SOC is switched to a rest mode by switching the odd switch ON and the even switch OFF for the selected battery, and wherein remaining batteries of the plurality of batteries with low SOC are charged such that the charge current and voltage of the batteries is equivalent to that of the selected battery (¶ 0047, 0057, 0070; ¶ 0079: a decision algorithm that determines which ones will be selected in order to balance the charge levels between the battery modules 14; ¶ 0084: in the multiple level PWM strategy for balancing, it is implied that a battery module with a lower charge level will be an active module in order to receive charge and therefore become balanced with a battery module which has a higher charge level; ¶ 0087-0091); and, 
 	establishing a restricted battery charge current and a restrictive battery voltage for one of the battery of the pluralities of batteries, where at least one of battery that is to be charged with lower current rate is switched by the lower duty cycle PWM signal for pulse charging while rest of the batteries of the plurality of batteries are charged with the PWM signal for DC charging (¶ 0049: a multi-stage PWM strategy at the level of the chargers 12; ¶ 0051: regenerative braking comprises charging of the batteries; ¶ 0057: charging is separately controlled based on charge level of the batteries; ¶ 0084: in the multiple level PWM strategy for balancing, it is implied that a battery module with a lower charge level will have a higher duty cycle in order to receive more charge than a battery module which has a higher charge level; ¶ 0087-0091: net transfer is null for the full battery modules 14 and positive for the battery modules that need charging).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEAUREGARD as applied to claims 1-5 and 7-9 above, and further in view of STRATAKOS (US 2012/0044014).
	Regarding claim 6, BEAUREGARD discloses the method as applied to claim 1 but fails to disclose the inductor configured with the battery array facilitates the battery array to act as a boost converter. STRATAKOS discloses the inductor configured with the battery array facilitates the battery array to act as a boost converter (¶ 0096, 0218). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the inductor configured to facilitate a boost converter in order to provide the desired output based on application.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEAUREGARD.
 	Regarding claim 10, BEAUREGARD discloses the system as applied to claim 9 but fails to disclose the system is located on a printed circuit board. Official notice is taken that providing a system on a printed circuit board was an old and known expedient in the art at the time of the invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the printed circuit board in order to facilitate electrical connection and mechanical support of the electrical components of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        October 28, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 28, 2022